Citation Nr: 1800696	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral knee injury.

2. Entitlement to service connection for a right hip disability, to include as secondary to bilateral knee injuries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1954 to May 1966. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2015 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided. 

The Board notes that within the evidence of record, the Veteran has consistently and credibly stated that he suffered an injury in 1955 during his active service when he fell off a ladder, at a location in which medical services were not readily available. Further, he credibly stated that he verbally notified the clerk of his injury, and continued to work, but that the injury should have been noted in his personnel file. The Veteran's service treatment records have been verified as being destroyed in a fire. Resolving doubt in the benefit of the Veteran, the Board finds that the Veteran's lay evidence regarding his in-service event or injury satisfies that element for a claim of service connection. 

Next, the Board notes that the Veteran has not been provided a VA examination to determine the nature and likely etiology of his bilateral knee disabilities and right hip disability. An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A September 2015 letter from Dr. B.J. notes the Veteran's asserted injury in service and opined that "it is certainly reasonable to assume that there is a least a component of post traumatic arthritis."  However. Dr. B.J. provide no rationale for his opinion and the Board finds that his opinion is too inconclusive to support a grant of service connection here.  Nevertheless, as the September 2015 letter indicates that the Veteran's current disabilities may be related to service, and given that the Veteran's service treatment records are not available, in that the RO was advised that his service treatment records were destroyed in a fire and unavailable for complete reconstruction, the Board finds that a VA examination and opinion will assist in adjudicating the Veteran's claim.  Therefore, on remand, a VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knees and right hip. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

 The AOJ should also obtain any outstanding VA treatment records.

2. After completing the development in the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner should elicit a relevant history from the Veteran in connection with the examination.  

Following review of the record, the examiner(s) should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral knee disabilities manifested in service or are otherwise causally or etiologically related to his military service.  In so opining, the examiner should assume that the Veteran suffered an in-service injury or event occurred, as described by the Veteran; i.e, that he suffered an injury in 1955 during his active service when he fell off a ladder.  The examiner should also consider the September 2015 letter from Dr. B.J.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the development in the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of his right hip disability, to include as secondary to his bilateral knee disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner should elicit a relevant history from the Veteran in connection with the examination.  

Following review of the record, the examiner(s) should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's right hip disability manifested in service or are otherwise causally or etiologically related to his military service.  In so opining, the examiner should assume that the Veteran suffered an in-service injury or event occurred, as described by the Veteran ; i.e, that he suffered an injury in 1955 during his active service when he fell off a ladder.  The examiner should also consider the September 2015 letter from Dr. B.J.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral knee disabilities causes or aggravates his right hip disability.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

5.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




